Citation Nr: 0005662	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  96-26 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Scott Craven

INTRODUCTION

The veteran had active military service from January 1943 to 
March 1946, and from October 1950 to May 1951.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an April 1996 decision of the RO, which 
determined, in part, that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for a low back disability.  The veteran disagreed 
with the determination as to this issue and this appeal 
ensued.


FINDINGS OF FACT

1.  In a July 1983 decision, the Board denied the veteran's 
claim for service connection for a back disability, finding 
that it was not incurred in or aggravated by service.

2.  In a May 1984 rating decision, the RO denied the 
veteran's claim for service connection for a back disability.  
The veteran was notified of the decision the same month, and 
did not file an appeal.

3.  New evidence that has been associated with the claims 
file since the RO's May 1984 decision, when considered alone 
or in conjunction with the evidence previously of record, is 
relevant and probative of the issue under consideration and 
is so significant that it must be considered to fairly decide 
the merits of the claim.

4.  Inasmuch as the record includes an opinion by a private 
physician that the veteran currently has a back disability 
that was as likely as not caused by an injury in service, the 
veteran's claim is plausible.  



CONCLUSIONS OF LAW

1.  The Board's July 1983 decision denying the veteran's 
claim for service connection for a back disability is final.  
38 U.S.C.A. §§ 7013, 7104(b) (West 1991 & Supp. 1999); 38 
C.F.R. § 20.1100 (1999).

2.  The RO's unappealed May 1984 rating decision denying 
service connection for a back disability is final.  38 
U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).

3.  New and material evidence has been presented, and the 
claim for service connection for a low back disability is 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).

4.  The claim for service connection for a low back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  New and Material Evidence Analysis

The Board initially denied service connection for a back 
disability in a July 1983 decision.  At that time, the 
pertinent evidence before the Board included the veteran's 
service medical records; the report of an April 1950 VA 
examination; the report of an October 1984 New York Workmen's 
Compensation Board claim; the report of an April 1976 VA 
examination; VA outpatient treatment records, reflecting 
treatment from April 1978 to October 1980; VAMC records, 
reflecting treatment in October 1980; testimony from a May 
1981 personal hearing at the RO; testimony from a September 
1982 personal hearing at the RO; and lay statements by the 
veteran.

The service medical records show that, on entrance 
examination in January 1943, the veteran had no 
musculoskeletal defects.  In August 1943, the veteran 
sustained an injury to the left buttock when he fell off of a 
truck at a depot.  He was treated with hot applications.  On 
discharge examination in March 1946, the veteran reported 
that he had no reason to believe that he was suffering from 
the effects of any wound, injury or disease, or that he had 
any disability or impairment of health.  On discharge 
examination in May 1951, the veteran's spine was clinically 
normal.

In May 1984, the RO denied the veteran's claim for service 
connection for a back disability.  At that time, additional 
pertinent evidence before the RO included the report of a 
February 1984 VA examination, which included a diagnosis of 
chronic low back pain status post laminectomy and fusion.  
The RO subsequently notified the veteran of the May 1984 
denial that same month; however, the veteran did not appeal.

Following an attempt to reopen the claim, in April 1996, the 
RO determined that new and material evidence to reopen the 
veteran's claim for service connection for a back disability 
had not been submitted.  The veteran subsequently timely 
perfected an appeal.

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  When 
the Board disallows a claim, the disallowance is final unless 
the Chairman determines that reconsideration is warranted, or 
another exception to finality applies.  Otherwise, no claim 
based upon the same factual basis shall be considered.  See 
38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999).  Also, if a notice of disagreement is not 
filed within one year of the date of mailing of the 
notification of the RO's denial of the appellant's claim, the 
denial is final and is not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  Thus, the Board notes 
that the July 1983 Board decision and the May 1984 RO 
decision, which both denied the veteran's claim for service 
connection for a low back disability, are final.

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991). 

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court), held that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in Hodge 
v. West, 155 F.3d 1356 (Fed Cir 1998), articulated a three-
step process for consideration of a previously denied claim:  
first it must be determined whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also Winters 
v. West 12 Vet. App. 203 (1999) (en banc).  

"New and material" evidence is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a) (1999). 

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Consideration must be given to all of the evidence received 
since the last disallowance of these claims on any basis, or, 
in this case, since the RO's May 1984 decision.  Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  

The evidence associated with the claims file since the May 
1984 RO decision consists of duplicate copies of an April 
1978 VA outpatient treatment record; VA medical records, 
reflecting treatment from May 1989 to March 1996; testimony 
from an October 1996 personal hearing at the RO; a May 1996 
private medical record from Pennwood Orthopedic Associates; a 
May 1996 private medical record from Memorial Hospital of 
Bedford County; an October 1997 private medical statement by 
Vincent A. Mendez, M.D.; a March 1974 private medical record 
from Thomas L. Burns, M.D.; testimony from a November 1999 
personal hearing before the undersigned Member of the Board; 
and lay statements by the veteran.

Specifically, in October 1997, Vincent A. Mendez, M.D., 
reported that the veteran showed x-ray evidence of severe 
back problems that included levoscoliosis; considerable 
narrowing of disc space at L1-2, L3-4 and L4-5; laminectomy 
defect in the lumbar region; and vacuum disc at T-12, L1, L3-
4 and L5-S1.  The site at L5 was also reported to be 
partially sacralized.  The examiner noted that the veteran 
reported to present clinically with a significant amount of 
back pain and to aid his ambulation with a cane.  The 
examiner reported that this was as likely as not caused by 
injury in service.

This evidence concerning the treatment and evaluation of the 
veteran is "new" because it was not physically of record when 
the RO denied his claim in May 1984 and it was not otherwise 
cumulative or redundant of the evidence that was on file at 
the time of that decision.

In addition, the Board finds that this new evidence is 
relevant and probative and is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  That is, it is "material."  See 38 C.F.R. § 3.156; 
Hodge, supra.  Thus, since new and material evidence has been 
submitted, the veteran's claim for service connection for a 
low back disability is reopened and must be considered on a 
de novo basis.  


B.  Well-Grounded Claim Analysis

Having reopened the veteran's claim for service connection 
for a low back disability, the next step is to determine 
whether the claim is well grounded.  See Elkins, 12 Vet. App. 
at 218-19.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease ; and (3) a nexus between the 
current disability and the in-service injury or disease (or, 
in a secondary service connection claim, a nexus between the 
current disability and a service-connected disability).  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995). 

Here, the Board finds that the same evidence that constitutes 
new and material evidence to reopen the claim-namely, Dr. 
Mendez's October 1997 report-is sufficient to well ground 
the claim, as that evidence establishes the currently claimed 
disability and a possible nexus between that disability and 
service.  Hence, the veteran's claim is plausible and capable 
of substantiation and, thus, well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).


ORDER

The petition to reopen the claim for service connection for a 
low back disability is granted, and the claim is hereby 
reopened.

As evidence of a well-grounded claim for service connection 
for a low back disability has been submitted, the appeal is 
allowed to this extent.


REMAND

As the veteran's claim for service connection for a low back 
disability is well grounded, VA has a duty to assist the 
veteran in the development of facts pertaining to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that 
the duty to assist the veteran in obtaining and developing 
facts and evidence to support his claim includes obtaining 
all relevant medical records.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Here, a medical opinion following examination and review of 
the veteran's records is appropriate, since the extent that 
Dr. Mendez considered the veteran's documented medical 
history is unkown.  Thus, the Board determines that a VA 
physician should examine the veteran in order to obtain a 
medical opinion concerning the dispositive question of the 
nature and etiology of the veteran's low back disability is 
not.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
However, prior to scheduling the veteran to undergo VA 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent treatment records from 
any appropriate VA facility(ies) and any and all other 
sources identified by the veteran.

Accordingly, the case is hereby REMANDED to the RO for the 
following development:

1.  The RO should obtain and associate 
with the record all outstanding records 
of pertinent medical treatment from all 
health care providers, VA and private, 
and any other source or facility 
identified by the veteran, who have 
treated him for the claimed low back 
disability since service.  The aid of the 
veteran and his representative in 
securing such records should be enlisted, 
as needed.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
indicated in the claims file.

2.  After associating with the claims 
file any medical records received, the RO 
should schedule the veteran for a VA 
orthopedic examination to determine the 
extent and likely etiology of the claimed 
low back disability.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  The claims file, to include a 
complete copy of this REMAND, must be 
furnished to, and reviewed by, the 
examiner.

Based on his/her examination of the 
veteran, and review of the case, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran currently suffers from a 
low back disability due to disease or 
injury which was incurred in or 
aggravated by service.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed (to include, as 
necessary, citation to specific evidence 
of record) in a typewritten report.

3.  The RO should review the claims file 
to ensure full compliance with the terms 
of this REMAND.  If any requested action 
is not undertaken, or is taken in a 
deficient manner, immediate corrective 
action should be undertaken.

4.  After completion of the requested 
development, and after completion of any 
other development deemed warranted by 
the record, the RO should readjudicate 
the claim on a de novo basis in light of 
all evidence of record and all pertinent 
legal authority.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

5.  If the benefits sought by the 
veteran are not granted to his 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
opportunity to submit evidence and 
arguments in response thereto, prior to 
the case being returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



